DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The IDSes filed 1/21, 8/21 and 11/21 all have been considered and placed of record.  The three initialed copies are attached herewith.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

	The disclosure should be carefully reviewed to ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The limitation “the fourth vent is fluidly coupled to the second chamber” contradicts the defined “fourth vent… isolated from the second chamber” in claim 2.  Clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10-12, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a Chinese document CN 209627022U.
	Re claims 1 and 19, the document discloses a wireless charger 100 having, inter alia, a housing 200 defining a mounting cavity, a first vent 222, a second vent 402 wherein the housing is configured to hold an electronic device with the second vent 402 facing the electronic device (i.e. fig 1), a baffle 700 disposed in the mounting cavity dividing the cavity into first chamber (i.e. defined by 702,703) and a second chamber (i.e. defined by 701,704) wherein both first and second vents are fluidly coupled to the first chamber  (i.e. vent 402 coupled to the first chamber via holes 702), a coil module 31 disposed in the second chamber, a circuit board 32 disposed in the mounting cavity and electrically connected to the coil module 31 and a fan 600 disposed in the first chamber and configured to guide air through the first and second chambers whereby heat is exchanged with the electronic device.  See figs 1 and 4.
	Re claim 2, the document further discloses a third vent 601 coupled to the first chamber (i.e. defined by 702,703) and isolated from the second chamber i.e. defined by 701,704) by baffle 700, a fourth vent 602 fluidly coupled to the second vent and isolated from the second chamber wherein the fan 600 configured to guide air from the third and fourth vents.  See fig 4.
	Re claim 3, the document further discloses the fifth vent 702 coupled to the second chamber.  Other limitations are similar to claim 2.
	Re claim 4, the document further discloses the electronic components are arranged on the circuit board 32 away from the coil module 31.
	Re claim 5, the circuit board 32 is completely received in the second chamber.  Fig 4.
	Re claim 6, the isolation member 312 is arranged in the second chamber and coil module is stacked on it.
	Re claims 10 and 20, the housing having an upper shell 21 and a lower shell 22 to defined the mounting cavity. The first vent 222 located in the lower shell 22 and the second vent 402 located in the upper shell 21.  See figs 2 and 4.
	Re claim 11, the document shows the thickness of the cross section of contour of the lower shell is thinner toward the edge than at the middle.  Fig 1.
	Re claim 12, boss 225 provided at the bottom to ensure airflow is not blocked.  Fig 3.
	Re claim 14, the upper shell having a pad 400 defining a recessed portion covering the coil module and the pad is arranged in the first recessed portion 211 wherein the vent extended into the recessed portion.  Fig 2. 
	Re claims 15 and 16, a second recessed portion on the pad 400 and the vent coupled to the recessed portion and the chamber and providing the electronic device to placed therein.  And extends from one end away from the vent.  Fig 2.
	Re claim 17, the rotation of the fan is parallel to the thickness of the housing.  The coils and the fan spaced apart from each other. Fig 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over a Chinese document CN 209627022U.
	Re claim 7, the document does not disclose the claimed distant to be greater than or equal to 3 mm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have selected any appropriate range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Re claim 8, a heat conductor 500 is disposed at the side of the circuit board to conduct heat away.
	Re claim 9, the document is silent on a bracket connected to the housing to secure the isolating member.  It is a common knowledge to secure one element to another element with a bracket.  It would have been obvious to have devised a bracket to mount the isolating member to the housing to ensure rigidity.  
	Re claim 13, the document does not disclose gasket surrounding the boss.  It is a common knowledge in the art gaskets are used to seal two mating components.  It would have been obvious to have devised a boss with surrounding gasket to ensure a perfect seal between these components.
	Re claim 18, the thickness of the coils and the thickness of the circuit board are in parallel.  However it does not disclose they are offset from each other.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have offset the coils and the board, since it has been held that rearranging parts of an invention involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication should be directed to the Examiner at the below-listed number.  The Examiner can normally be reached on Mon-Thu from 8:00am-6:00pm.
The Examiner’s SPE is Ricardo Isla and he can be reached at 571.272.5056.  The fax number for the organization where this application is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (IN USA OR CANADA) or 571.272.1000.


/EDWARD TSO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        571.272.2087